Citation Nr: 0801981	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  03-15 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for lumbar degenerative 
joint disease, symptomatic with radiculopathy.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1969 to May 
1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating action in 
which the RO denied a claim for service connection for lumbar 
degenerative joint disease, symptomatic with radiculopathy.  
In February 2003, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in May 2003, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in June 2003.

In November 2003, the appellant and his wife testified during 
a hearing before a Decision Review Officer at the RO; a 
transcript of that hearing is of record.  In April 2004, the 
RO issued a supplemental SOC (SSOC) reflecting the continued 
denial of the claim.

In August 2004, the Board denied the claim for service 
connection.  The veteran, in turn, appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2005 Order, the Court granted 
a joint motion to vacate and remand filed by representatives 
of both parties, and vacating the decision and remanding the 
matter on appeal to the Board for further proceedings 
consistent with the joint motion.

In April 2006, the Board again denied the claim for service 
connection for lumbar degenerative joint disease, symptomatic 
with radiculopathy.  The appellant again appealed the Board's 
decision to the Court.  In an August 2007 Order, the Court 
granted a joint motion to vacate and remand filed by 
representatives of both parties, vacating the Board's denial 
and remanding the matter on appeal to the Board for further 
proceedings consistent with the joint motion.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
this matter is warranted.

In the Joint Motion, the parties noted that the statutory 
duty to assist claimants, pursuant to 38 U.S.C.A. § 5103A(d), 
includes providing a medical examination or medical opinion 
when either is necessary to deciding the claim.  See also 
38 C.F.R. § 3.159(c)(4)(2007).  While the Board's April 2006 
decision found that the May 2002 VA examiner's opinion 
constituted the most probative (persuasive) evidence on the 
question of whether there was a medical relationship between 
the appellant's current back disability and his active 
military service, the parties indicated that this opinion was 
inadequate because the examiner did not have access to the 
veteran's claims file and service medical records contained 
some complaints of low back pain.  Therefore, the parties 
indicated that a remand was necessary for a VA examiner to 
address the significance of the service medical records.

Hence, the RO should arrange for further claims file review 
by the physician that conducted the May 2002 VA examination 
to obtain a supplemental opinion, with supportive rationale, 
as to whether, based upon consideration of the claims file, 
there exists a nexus between current lumbar degenerative 
joint disease, symptomatic with radiculopathy, and the 
veteran's military service.  The RO should arrange for the 
veteran to undergo further examination only if the May 2002 
examiner is unavailable or the requested opinion cannot be 
provided without an examination of the veteran.  The veteran 
is hereby notified that failure to report to any scheduled 
examination, without good cause, may result in a denial of 
the claim for service connection (as the original claim will 
be considered on the basis of evidence of record).  See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the claims file (a)  
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for a supplemental opinion from the 
physician that conducted the May 2002 VA examination or 
arranging for the veteran to undergo further examination, the 
RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Durham VA 
Medical Center (VAMC) and Raleigh, North Carolina, outpatient 
clinic, dated from December 1998 to July 2003.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent treatment records since July 2003 from the Durham 
VAMC and Raleigh outpatient clinic, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requests for records from Federal facilities.

Further, to ensure that due process requirements are met and 
that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
evidence in his possession, and ensure that its letter to him 
meets the notice requirements of the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date-as 
appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Durham 
VAMC and Raleigh outpatient clinic all 
outstanding pertinent VA records of 
evaluation and/or treatment of the 
veteran's back, from July 2003 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the appellant 
and his attorney a letter requesting that 
the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.

The RO should also invite the appellant to 
submit all pertinent evidence in his 
possession, and ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly, disability 
rating and effective dates, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for further 
claims file review by the physician that 
conducted the May 2002 VA orthopedic 
examination to obtain a supplemental 
opinion, with supportive rationale, as to 
whether, based upon consideration of the 
claims file-to particularly include the 
service medical records-its is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that current 
lumbar degenerative joint disease, 
symptomatic with radiculopathy, is 
medically related to an in-service injury 
or disease.  In rendering the requested 
opinion, the physician should specifically 
consider and discuss all pertinent 
evidence, including in- and post-service 
medical records.

If the May 2002 examiner is unavailable or 
the requested opinion cannot be provided 
without an examination of the veteran, the 
RO should arrange for the veteran to 
undergo a VA orthopedic examination of the 
lumbar spine, by a physician, at an 
appropriate VA medical facility, to obtain 
the requested opinion as indicated above.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies (to include x-ray studies) should 
be accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should set forth all 
examination findings (if any), along with 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for lumbar degenerative joint 
disease, symptomatic with radiculopathy, 
in light of all pertinent evidence and 
legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



